Citation Nr: 0020402	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
supraventricular tachycardia, status post pacemaker 
insertion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985.  By rating action dated in February 1998 the Department 
of Veterans Affairs (VA) Medical and Regional Office Center, 
Wichita, Kansas, granted VA compensation for supraventricular 
tachycardia, status post pacemaker insertion under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  The condition 
was evaluated as 100 percent disabling, effective June 30, 
1997.  Effective August 1, 1998, the evaluation was reduced 
to 30 percent.  The veteran appealed for a higher evaluation 
for the cardiac condition, maintaining that the condition 
should be rated 60 percent disabling.


REMAND

The record reflects that the veteran had not established 
service connection for any disability.

The record further indicates that the veteran was 
hospitalized at a VA Medical Center in June 1997 with a 
history of recurrent palpitations associated with chest pain, 
shortness of breath and spells of syncope-presyncope of 4 to 
5 years' duration for which he was taking Verapamil.  A study 
showed that he had a dual pathway in the AV node and the 
operators proceeded with ablation.  The veteran developed a 
complete heart block post ablation and a dual chamber 
pacemaker was placed without any complications.

As indicated previously in a February 1998 rating action the 
regional office granted VA benefits for supraventricular 
tachycardia, status post pacemaker insertion under 
38 U.S.C.A. § 1151 with an evaluation of 100 percent, 
effective June 30, 1997, and a reduction to 30 percent, 
effective August 1, 1998.

The record reflects an August 1998 statement by a VA 
physician, the chief of the cardiology unit at the VA medical 
center indicating that the veteran was undergoing chronic 
treatment for hypertension.  The physician stated that the 
veteran's condition had been extremely labile and might be 
adversely affected by physical labor.  He stated that the 
veteran should avoid heavy lifting, pushing or pulling in 
order to avoid worsening his condition.

The regional office thereafter received records of a number 
of outpatient visits of the veteran at the VA medical center 
from January to August 1998 with complaints including 
hypertension and chest pain.  Various blood pressure readings 
were recorded including 157/110 in January 1998 and 168/118 
in August 1998.

In his substantive appeal in February 1999, the veteran 
maintained that his hypertension arose as a result of the 
heart complications associated with the surgery at the VA 
medical center.  He related that he still experienced 
shortness of breath, chest pain for which he took 
nitroglycerin and fatigue.  He stated that the doctor had 
restricted his activities due to his heart condition.  The 
veteran's statements are construed as a claim for service 
connection for hypertension, which is considered to be 
inextricably intertwined with the matter of an increased 
rating for the veteran's heart condition.

The record further reflects that in the February 1998 rating 
action it was indicated that a future examination was being 
scheduled to determine the level of cardiac disability at the 
expiration of 13 months.  However, the record does not 
indicate whether or not such an examination was conducted.

Since the veteran has maintained that his cardiac condition 
has worsened, his claim for an increased rating for the 
cardiac condition is considered to be well grounded.  
Drosky v. Brown, 10 Vet. App. 251 (1997).  Accordingly, the 
VA has a duty to assist him in the development of his claim.  
The record further reflects that in July 2000, the Board 
received VA outpatient treatment records submitted by the 
veteran reflecting his treatment in November and December 
1999 for cardiac problems.  These records have not been 
reviewed by the regional office.  The Board also believes 
that additional medical evidence would be desirable and the 
case is REMANDED to the regional office for the following 
action:

1.  The regional office should contact 
the VA Medical Center, Leavenworth, and 
request that that facility provide copies 
of all records reflecting treatment of 
the veteran for cardiovascular problems 
since August 1998.  Any such records 
obtained should be associated with the 
claims file.

2.  If the future cardiovascular 
examination scheduled in the February 
1998 rating action has been conducted, a 
copy of that examination should be 
obtained and included in the claims file.  
The examination report should be reviewed 
by a specialist in cardiovascular disease 
and an opinion expressed as to whether 
the veteran's essential hypertension is 
related to the surgery performed at the 
VA medical center in June 1997.  If the 
future examination was not conducted, the 
veteran should be afforded a special 
cardiovascular examination in order to 
determine the current nature and extent 
of any cardiac disability that may now be 
present.  All indicated special studies 
should be conducted.  The examiner should 
express an opinion as to the relationship 
of the veteran's hypertension and the 
June 1997 VA surgery.  The claims file is 
to be made available to the examiner for 
review.

3.  The veteran's case should then be 
reviewed by the regional office.  In 
particular, consideration should be 
afforded his claim for service connection 
for essential hypertension.  If the 
determination regarding that matter is 
adverse to the veteran, he should be 
afforded his appellate rights with regard 
thereto.  If the veteran perfects an 
appeal regarding that issue, it should be 
included with the other issue on appeal.  
If the regional office continues the 
denial of an increased rating for the 
veteran's heart condition, the veteran 
and his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

